DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Claim 2 was objected to because of the following informalities:  the phrase “image data image data” should read “image data”.  Applicant has canceled claim 2, therefore the objection to claim 2 is withdrawn.
4.	Claims 4 and 5 were objected to because of the following informalities:  in claim 4, the phrase “the acquired some projection data and the some reconstructed data to the trained model to acquire the two-dimensional image data of the test object” should read “the acquired some projection data or the some reconstructed data to the trained model to acquire the two-dimensional image data of the test object”.  Claim 5 was objected to due to its dependency.  Applicant has amended claim 4 for correction, therefore the objection to claims 4 and 5 is withdrawn.
5.	Claims 1-5 and 8-12 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bernard (US2020/0211240), and Claims 6 and 7 were rejected under 35 U.S.C. 103 as being unpatentable over Bernard (US2020/0211240) in view of Zlotnick et al. (US2019/0171914).  Claims 1, 9 and 11 are independent.
	Applicant has amended independent claim 1 and 11 with the limitations of dependent claims 2 and 3, and independent claim 9 is amended with the limitations of dependent claim 10.  Claims 2, 3 and 10 have been canceled.  Applicant argues Bernard fails to disclose “the trained model being generated by learning of mammography image data on the basis of mammography imaging of a breast of a person and image data on the basis of tomosynthesis imaging of the breast of the person who is subjected to the mammography imaging” (emphasis added).  Examiner disagrees since Bernard discloses in par. [0088]: “FIG. 9 illustrates an example training 900 of the training network 420 using a DBT acquisition 910 to provide volume image data 920. The volume image data 920 is provided as input to the training network 420” (emphasis added).  Bernard also discloses in par. [0088]: “Network parameters are learned to reduce or minimize error between the FFDM image 960 and the output 950 of the network 420” (emphasis added).  Thus Bernard discloses that the trained model is generated by learning on the basis of both mammography image data and tomosynthesis imaging.
	Applicant further argues “although Bernard provides a general disclosure in regarding imaging conditions for mammography and tomosynthesis imaging, Bernard provides no clear disclosure that data acquired under these conditions is used as input and output data for training data, as in the present invention, or that --the mammography image data which has contrast larger than the medical image data on the basis of the tomosynthesis imaging-- is obtained as the output of the trained model”.  
Examiner disagrees with Applicant’s argument since Bernard clearly discloses “Standard mammography forms better than tomosynthesis in imaging microcalcifications. This may be due to the higher energy and dose used to obtain any individual standard mammography image and also that the reconstruction process in tomosynthesis tends to blur edges of the already small calcifications” in par. [0006].  Examiner notes that this disclosure in Bernard is different from sometimes mammography performs better or sometimes tomosynthesis tends to blur edges of small calcifications.  Furthermore,  figure 4 of Applicant’s disclosure depicts an image generation function 22 using a trained model 24 to generate an output 2D image, corresponding to the claimed “mammography image data”.  Applicant also discloses in paragraph [0055], “Since the two-dimensional image data generated by the image generation function 22 corresponds to X-ray imaging of a two-dimensional image such as mammography imaging, the contrast of the two-dimensional image data is the same as that of an image acquired through mammography imaging in reality”.  In other words, the contrast of the output of the trained model, the “mammography image data” is predictably also higher in contrast than the claimed “medical image data on the basis of the tomosynthesis imaging”.
Applicant's arguments filed 3 June 2022 have been fully considered but they are not persuasive. The 35 U.S.C. 102(a)(2) rejection of claims 1-5 and 8-12 and the 35 U.S.C. 103 rejection of claims 6 and 7 are maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 4, 5, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bernard (US2020/0211240).
	Regarding claim 1, Bernard discloses A medical image processing apparatus (fig. 1-15) comprising: 
processing circuitry (“the example system 300 of FIGS. 3-10 can be implemented by one or more analog or digital circuit(s), logic circuits, programmable processor(s), application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s))” in par. [0090]) configured to 
acquire medical image data on the basis of tomosynthesis imaging of a breast of a test object (“100” in fig. 1; “FIG. 1 illustrates an example imaging system 100 for obtaining one or more images of an object of interest” in par. [0046]; “310” and “320” in fig. 3; “the image acquisition unit 310 includes the imaging system 100 and/or communicates with the imaging system 100 to receive and/or otherwise obtain image data (e.g., an FFDM image, DBT image data, other image data, etc.). Image data is stored in the data store 320 (e.g., in a database, data structure, hard drive, solid state memory, flash memory, other computer memory, etc.).” in par. [0071]; note “DBT” refers to “digital breast tomosynthesis (DBT)” as indicated in par. [0008]), and 
input the acquired medical image data of the test object to a trained model to acquire mammography image data (“340” in fig. 3; “The trained network model is used by the modeler 340 to process image data from the data store 320 to generate a synthetic image of an object that closely resembles an actual, captured image (e.g., an FFDM image, etc.) of that object. Image input to train and test the generated  network includes tomosynthesis image data, reconstructed volume image data, 2D mammogram data, projection image data, FFDM image data, etc” in par. [0072]), the trained model being generated by learning of mammography image data on the basis of mammography imaging of a breast of a person and image data on the basis of tomosynthesis imaging of the breast of the person who is subjected to the mammography imaging (“330” in fig. 3 and 4; “The trainer 330 trains and tests a deep learning network and/or other machine learning network (e.g., a convolutional neural network, recursive neural network, random forest, etc.) to be deployed as a model in the modeler 340” in par. [0072]; fig. 9; “FIG. 9 illustrates an example training 900 of the training network 420 using a DBT acquisition 910 to provide volume image data 920. The volume image data 920 is provided as input to the training network 420 which includes one or more max pooling layers 930 and one or more fully connected layers 940 to generate an output 950. The output 950 is compared to an FFDM image 960 obtained from a truthed FFDM combo acquisition 970. Network parameters are learned to reduce or minimize error between the FFDM image 960 and the output 950 of the network 420” in par. [0088]; par. [0089]; note “FFDM” refers to “full field digital mammography (FFDM)” as indicated in par. [0054]), the mammography imaging of the breast being performed with a larger dose of X-rays than that radiated in the tomosynthesis imaging of the breast (inherent in “Standard mammography forms better than tomosynthesis in imaging microcalcifications. This may be due to the higher energy and dose used to obtain any individual standard mammography image and also that the reconstruction process in tomosynthesis tends to blur edges of the already small calcifications” in par. [0006]; “As previously noted, the level of energization of each individual DBT projection image is typically lower than that of the X-ray energy level at which the FFDM is acquired” in par. [0057]), wherein the mammography image data has contrast larger than the medical image data on the basis of the tomosynthesis imaging (inherent in “Standard mammography forms better than tomosynthesis in imaging microcalcifications. This may be due to the higher energy and dose used to obtain any individual standard mammography image and also that the reconstruction process in tomosynthesis tends to blur edges of the already small calcifications” in par. [0006]; “As previously noted, the level of energization of each individual DBT projection image is typically lower than that of the X-ray energy level at which the FFDM is acquired” in par. [0057]).
Regarding claim 4, Bernard discloses The medical image processing apparatus according to claim 1, wherein the processing circuitry is further configured to acquire some projection data included in projection data acquired through the tomosynthesis imaging or some reconstructed data of the projection data, and input, in addition to the medical image data, the acquired some projection data or the some reconstructed data to the trained model to acquire the mammography data of the test object (“A 3D volume of the organ is then reconstructed from the plurality of tomosynthesis projection images” in par. [0060]).
Regarding claim 5, Bernard discloses The medical image processing apparatus according to claim 4, wherein the processing circuitry is configured to acquire the some projection data or the some reconstructed data, an angle of which corresponds to an angle of the mammography imaging of the test object (fig. 1; “In one example, the FFDM image is obtained at the position orthogonal to the organ, and the DBT projection images are acquired at various angles relative to the organ O, including a DBT projection image acquired at an emitter 140 position orthogonal to the organ O” in par. [0054]).
Regarding claim 8, Bernard discloses The medical image processing apparatus according to claim 1, wherein the processing circuitry is further configured to blend tomographic image data included in the medical image data on the basis of the tomosynthesis imaging with the mammography image data of the test object at a predetermined ratio to generate image data (“In this example, a dynamic energization is used throughout the acquisition of the DBT projection images such that the DBT projection images at the greatest angles relative to the position orthogonal to the organ have the lowest X-ray energization, and the X-ray energization used at acquisition of each subsequent DBT projection image as the angulation of the emitter 140 relative to the organ approaches the orthogonal increases until the DBT projection image acquired orthogonal to the organ approaches or is equal to the X-ray energy at which an FFDM image is acquired” in par. [0057]).
Regarding claim 9, Bernard discloses A learning method (fig. 3, 4, 9) comprising: 
generating a trained model which generates mammography image data from medical image data on the basis of tomosynthesis imaging, using a data set including a pair of two-dimensional medical image data on the basis of mammography imaging of a breast of a person and medical image data on the basis of the tomosynthesis imaging of the breast of the person who is subjected to the mammography imaging (“330” in fig. 3 and 4; “The trainer 330 trains and tests a deep learning network and/or other machine learning network (e.g., a convolutional neural network, recursive neural network, random forest, etc.) to be deployed as a model in the modeler 340” in par. [0072]; fig. 9; “FIG. 9 illustrates an example training 900 of the training network 420 using a DBT acquisition 910 to provide volume image data 920. The volume image data 920 is provided as input to the training network 420 which includes one or more max pooling layers 930 and one or more fully connected layers 940 to generate an output 950. The output 950 is compared to an FFDM image 960 obtained from a truthed FFDM combo acquisition 970. Network parameters are learned to reduce or minimize error between the FFDM image 960 and the output 950 of the network 420” in par. [0088]; par. [0089]; note “DBT” refers to “digital breast tomosynthesis (DBT)” as indicated in par. [0008]; note “FFDM” refers to “full field digital mammography (FFDM)” as indicated in par. [0054]), the mammography imaging of the breast being performed with a larger dose of X-rays than that radiated in the tomosynthesis imaging of the breast (inherent in “Standard mammography forms better than tomosynthesis in imaging microcalcifications. This may be due to the higher energy and dose used to obtain any individual standard mammography image and also that the reconstruction process in tomosynthesis tends to blur edges of the already small calcifications” in par. [0006]; “As previously noted, the level of energization of each individual DBT projection image is typically lower than that of the X-ray energy level at which the FFDM is acquired” in par. [0057]), wherein the mammography image data has contrast larger than the medical image data on the basis of the tomosynthesis imaging (inherent in “Standard mammography forms better than tomosynthesis in imaging microcalcifications. This may be due to the higher energy and dose used to obtain any individual standard mammography image and also that the reconstruction process in tomosynthesis tends to blur edges of the already small calcifications” in par. [0006]; “As previously noted, the level of energization of each individual DBT projection image is typically lower than that of the X-ray energy level at which the FFDM is acquired” in par. [0057]).
Regarding claim 11, Bernard discloses An X-ray diagnostic apparatus comprising: 
an imager configured (“140” and “145” in fig. 1, 2; “FIG. 2 illustrates example movement of the source/emitter 140 relative to an organ O. As the emitter 140 is rotated about the organ, the emitter 140 may further include beam shaping (not depicted) to direct the X-rays through the organ to the detector 145” in par. [0053]) to perform tomosynthesis imaging on a test object by radiating the test object with X-rays at a plurality of angles (“100” in fig. 1; “FIG. 1 illustrates an example imaging system 100 for obtaining one or more images of an object of interest” in par. [0046]; “310” and “320” in fig. 3; “the image acquisition unit 310 includes the imaging system 100 and/or communicates with the imaging system 100 to receive and/or otherwise obtain image data (e.g., an FFDM image, DBT image data, other image data, etc.). Image data is stored in the data store 320 (e.g., in a database, data structure, hard drive, solid state memory, flash memory, other computer memory, etc.).” in par. [0071]; note “DBT” refers to “digital breast tomosynthesis (DBT)” as indicated in par. [0008]); and 
a medical image processing apparatus according to claim 1 (see rejection of claim 1 above).
Regarding claim 12, Bernard discloses A medical image processing method (fig. 8), using a computer (“the example system 300 of FIGS. 3-10 can be implemented by one or more analog or digital circuit(s), logic circuits, programmable processor(s), application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s))” in par. [0090]), comprising: 
acquiring medical image data on the basis of tomosynthesis imaging of a breast of a test object (“100” in fig. 1; “FIG. 1 illustrates an example imaging system 100 for obtaining one or more images of an object of interest” in par. [0046]; “310” and “320” in fig. 3; “the image acquisition unit 310 includes the imaging system 100 and/or communicates with the imaging system 100 to receive and/or otherwise obtain image data (e.g., an FFDM image, DBT image data, other image data, etc.). Image data is stored in the data store 320 (e.g., in a database, data structure, hard drive, solid state memory, flash memory, other computer memory, etc.).” in par. [0071]; note “DBT” refers to “digital breast tomosynthesis (DBT)” as indicated in par. [0008]), and 
inputting the medical image data of the test object (“810” in fig. 8) to a trained model (“820” in fig. 8) to acquire mammography image data of the test object (“830” in fig. 8; “As shown in the example configuration 800 of FIG. 8, raw data 810 (e.g., raw data 810 such as sonogram raw data, etc., obtained from an imaging scanner such as an x-ray, computed tomography, ultrasound, magnetic resonance, etc., scanner) is fed into a deep learning network 820. The deep learning network 820 processes the data 810 to correlate and/or otherwise combine the raw image data 810 into a resulting image 830 (e.g., a “good quality” image and/or other image providing sufficient quality for diagnosis, etc.)” in par. [0084]), the trained model being generated by learning of mammography image data on the basis of mammography imaging of a breast of a person and image data on the basis of tomosynthesis imaging of the person who is subjected to the mammography imaging (“330” in fig. 3 and 4; “The trainer 330 trains and tests a deep learning network and/or other machine learning network (e.g., a convolutional neural network, recursive neural network, random forest, etc.) to be deployed as a model in the modeler 340” in par. [0072]; fig. 9; “FIG. 9 illustrates an example training 900 of the training network 420 using a DBT acquisition 910 to provide volume image data 920. The volume image data 920 is provided as input to the training network 420 which includes one or more max pooling layers 930 and one or more fully connected layers 940 to generate an output 950. The output 950 is compared to an FFDM image 960 obtained from a truthed FFDM combo acquisition 970. Network parameters are learned to reduce or minimize error between the FFDM image 960 and the output 950 of the network 420” in par. [0088]; par. [0089]; note “DBT” refers to “digital breast tomosynthesis (DBT)” as indicated in par. [0008]; note “FFDM” refers to “full field digital mammography (FFDM)” as indicated in par. [0054]), the mammography imaging of the breast being performed with a larger dose of X-rays than that radiated in the tomosynthesis imaging of the breast (inherent in “Standard mammography forms better than tomosynthesis in imaging microcalcifications. This may be due to the higher energy and dose used to obtain any individual standard mammography image and also that the reconstruction process in tomosynthesis tends to blur edges of the already small calcifications” in par. [0006]; “As previously noted, the level of energization of each individual DBT projection image is typically lower than that of the X-ray energy level at which the FFDM is acquired” in par. [0057]), wherein the mammography image data has contrast larger than the medical image data on the basis of the tomosynthesis imaging (inherent in “Standard mammography forms better than tomosynthesis in imaging microcalcifications. This may be due to the higher energy and dose used to obtain any individual standard mammography image and also that the reconstruction process in tomosynthesis tends to blur edges of the already small calcifications” in par. [0006]; “As previously noted, the level of energization of each individual DBT projection image is typically lower than that of the X-ray energy level at which the FFDM is acquired” in par. [0057]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (US2020/0211240) in view of Zlotnick et al. (US2019/0171914).
Regarding claim 6, Bernard discloses The medical image processing apparatus according to claim 1, but fails to disclose wherein the processing circuitry is further configured to extract a region of interest included in the acquired medical image data on the basis of the tomosynthesis imaging, and emphasize a region associated with the extracted region of interest in the acquired mammography image data.
However, Bernard teaches using the acquired two-dimensional image data for computer aided diagnosis (“The modeler 340 uses the deployed artificial intelligence model (e.g., neural network, random forest, etc.) to process incoming image data and form a synthetic image of sufficient diagnostic quality to resemble an actual acquired digital image (e.g., an FFDM image, etc.). The synthetic image generated by the modeler 340 is provided to the output processor 350 to generate an image output for display, storage, processing by another system (e.g., for computer-aided diagnosis to detect lesion, tumor, etc.), communication to another device (e.g., a tablet or smartphone, etc.), etc.” in par. [0073]).
Zlotnick teaches processing circuitry configured to extract a region of interest included in the acquired medical image data and emphasize a region associated with the extracted region of interest in the acquired two-dimensional image data (“The medical images stored in the medical image database 110 can be analyzed, and particular features (e.g., objects) can be extracted and marked or otherwise highlighted. For example, a medical image that is a mammogram can be analyzed, and a lesion included in the medical image can be marked. The lesion may be extracted from the mammogram, such that a medical image of the lesion which will be reviewed by a reviewing user includes a portion of the larger medical image (e.g., the immediate area surrounding the extracted lesion). This analysis can optionally be performed by a reviewing user. For example, the reviewing user can view each medical image and indicate a boundary associated with an included feature (e.g., a lesion). The analysis may optionally be performed by a machine learning system. Additionally, computer vision techniques can be utilized to identify the boundary. For example, an edge detection scheme can be utilized to determine the boundary. As another example, a shape detection scheme can be utilized to identify shapes associated with the feature (e.g., shapes of lesions)” in par. [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bernard and Zlotnick according to known methods to yield predictable results.
Regarding claim 7, the combined references of Bernard and Zlotnick disclose  The medical image processing apparatus according to claim 6, wherein Zlotnick discloses the processing circuitry is configured to extract a lesion on the basis of a result of computer aided detection (CAD) as the region of interest (“For example, a medical image that is a mammogram can be analyzed, and a lesion included in the medical image can be marked” in par. [0075]).
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667